Title: Bernard Peyton to Thomas Jefferson, 31 January 1816
From: Peyton, Bernard
To: Jefferson, Thomas


          
            Dear sir,
             Richd
31st Januy 1816
          
          Immediately on the rect of your esteemd favo’r of the 20th Current I proceeded to search for the Articles you wishd and am sorry to say I could neither meet with Bottles or Corks of the description mentioned—I was desirous to have the Bottles picked, and packed in a Hogshead to prevent their being injured by removing, but, this the gentleman (and the only one who had them in the City) would by no means consent too—I was permitted to take them in the situation they are sent only, which I concluded it was best to do—
          The Corks are infamous, but I assure you the very best Richd affords, after dilligent enquiry and inspection I found those sent preferable, I selected them with my own hands and in consequence of their being so indifferent determin’d to forward only eight Gross, should you find them to ansr I can procure any quantity of the same quality—
          The Anchovies are said to be of excellent quality by those who have tried them, for this however I can’t answer as I am not a judge of the Article—I hope they may turn out well—
          I regret exceedingly it was not in my power to fill your memorandum agreeable to the direction; it is owing alone to the situation of this Market which is very badly assorted indeed; of some articles we have an over portion and none of a great many others, time tho’ will regulate this—
          I feel gratified that you should have thot’ proper to confide the execution of your commissions in this place to Green & Peyton, we will with the utmost pleasure sir comply with any order you may please to forward us, and in the way most likely to meet your aprobation either in the Dry Good or any other line—
          You will find herewith annexd a statement of the cost of each Article which Bills we have discharged and shall agreeable to your wish call on Mr Gibson for payment—the Boatmans rect I also forward—Should you wish any Articles in our line we will take pleasure in opening an accompt with you—payment once or twice a year (whicheer will be most agreeable to you) will be entirely satisfactorry to us—
          For your good wishes be pleased to accept my thanks—with perfect respect
          
            Your Very Obd: Hub:
Servt:
          
         